Inquiry as to the relationship between plaintiff and its affiliates is material and necessary. Order unanimously modified so as to grant to defendants the right to examination under item 4c and to permit the word “ affiliates ” to remain in items 4a and 4b and, as so modified, affirmed, with $10 costs and disbursements to the appellants. Plaintiff's motion to vacate the notice of examination is denied. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Dore, J. P., Cohn, Breitel and Bergan, JJ.